In an action by the female plaintiff to recover damages for personal injuries sustained by her when she fell while alighting from defendant’s bus in a bus terminal maintained by defendant, and by her husband to recover *637damages for medical expenses and loss of services, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered January 12, 1960, in favor of plaintiffs, after a jury trial, upon' a verdict of $40,000 for the female plaintiff and $20,000 for her husband. Judgment, insofar as it is in favor of the female plaintiff, affirmed, without costs. Judgment, insofar as it is in favor of the plaintiff husband, Abramo Burchianti, reversed on the facts, and as to said plaintiff the action is severed and a new trial granted, with costs to defendant to abide the event, unless, within 20 days after the entry of the order hereon, the plaintiff husband shall stipulate to reduce the verdict in his favor from $20,000 to $10,000, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict in favor of the plaintiff husband is grossly excessive. Kleinfeld, Christ, Pette and Brennan, JJ., concur; Ughetta, Acting P. J., dissents and votes to reverse the judgment and to grant a new trial as to both plaintiffs, on the ground that the verdict as to both is against the weight of the evidence.